IN THE SUPREME COURT OF THE STATE OF DELAWARE

MIGNON MATTHEWS,                             §
                                             §      No. 419, 2017
         Plaintiff Below,                    §
         Appellant,                          §      Court Below: Superior Court of the
                                             §      State of Delaware
         v.                                  §
                                             §      C.A. No. N14C-10-260
DETECTIVE JOHN MANCUSO                       §
and DETECTIVE BRIAN LUCAS,                   §
                                             §
         Defendants Below,                   §
         Appellees.                          §

                              Submitted: February 23, 2018
                              Decided:   May 10, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                          ORDER

         The plaintiff-appellant, Mignon Matthews, filed this appeal from the Superior

Court’s decision granting summary judgment to the defendants-appellees on

Matthews’ claims for defamation and physical anguish.* After careful consideration

of the parties’ briefs and de novo review of the record, we affirm on the basis of and

for the reasons assigned by the Superior Court in its well-reasoned decision dated

September 19, 2017.




*
    Matthews v. Mancuso, 2017 WL 4164419, at *3 (Del. Super. Sept. 19, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2